Citation Nr: 0311818	
Decision Date: 06/06/03    Archive Date: 06/10/03	

DOCKET NO.  99-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Determination of initial rating to be assigned for 
hemorrhoids. 

2.  Determination of initial rating to be assigned for 
bilateral inguinal herniorrhaphies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to September 1998.

This matter arises from a March 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. §  7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

In February 2001, the Board remanded the case to the RO for 
further action and adjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The case since has been returned to 
the Board for further appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304-7316 (Fed. Cir. May 1, 2003) 
(DAV) held, inter alia, that the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii) (requiring the Board "to provide the notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C.A. §  5103(b) which provides a claimant 
one year to submit evidence.  In the instant case, although 
the veteran has been provided with notice of the VCAA, he was 
not given the appropriate time limit by the RO in which to 
respond.  In its letter dated December 21, 2001, the RO 
indicated that the veteran had only 60 days in which to 
respond to that notification document.  A remand of the case 
is therefore required to comply with DAV.



Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  Thereafter, the RO should review the 
record and ensure that all necessary 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should readjudicate the issues on appeal.  

3.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
should include, but not necessarily be 
limited to, consideration of all evidence 
added to the record since the RO last 
reviewed the claims.  The veteran and his 
representative should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to 


the Board for further appellate consideration.  By this 
REMAND, the Board intimates no opinion as to the final 
disposition of the claims.  The veteran is required to take 
no action unless so notified by the RO.  The veteran also has 
the right to submit additional evidence and argument on 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



